Dewey, J.
The question raised here is as to the proper construction of the boundaries in the deed from George Stebbins to Rufus Dane. As to one of those boundaries, the deed wants precision and certainty. There is obviously a misreeital. All the descriptions cannot stand, and one of them must be rejected as a false demonstration. The boundary “ by the middle of the brook ” is a more controlling one in its general character, and must necessarily have peculiar prominence, in fixing the meaning of the parties as to the western boundary of the lot conveyed.
But the case does not tarn upon this fact alone, the construction giving effect to the recital of the brook, as the intended controlling monument, being much strengthened by recurring to another instrument executed on the same day by the parties, and as a part of the same transaction. In the mortgage given by Dane to Stebbins to secure the purchase money, and executed at the same time, after giving the other boundaries as in the deed from Stebbins to Dane, the western boundary is thus described, “ westerly by the brook, and is the same land this day conveyed to me by said Stebbins.” This latter deed is clear and explicit, in giving the brook as the western boundary. It also declares that the land thus described in the mortgage deed is the same land this day conveyed to Dane by Stebbins. It is an acknowledgment in terms by Dane that the land conveyed to him by Stebbins was bounded westerly by the brook.

Judgment for the plaintiff.